                Case 1:19-cv-00484-RP Document 10 Filed 07/30/19 Page 1 of 3



1                            UNITED STATES DISTRICT COURT
2                             WESTERN DISTRICT OF TEXAS
                                    AUSTIN DIVISION
3

4

5
     TRACEY MARTINEZ,                               Case No.: 1:19-cv-00484-RP

6                    Plaintiff,
7                                                   STIPULATION FOR VOLUNTARY
     vs.                                            DISMISSAL
8

9
     KOHL’S CORPORATION,

10                   Defendant
11                    STIPULATION FOR VOLUNTARY DISMISSAL
12                      PURSUANT TO FED.R.CIV.P. 41(a)(1)(A)(ii)
13
              NOW COME Plaintiff Tracey Martinez (“Plaintiff”), and Defendant Kohl’s
14
     Corporation (“Defendant”), through their respective undersigned attorneys and
15

16   respectfully state and pray:
17
           1. On May 3, 2019, Plaintiff filed the Complaint in this case (Dkt. 1).
18

19         2. On July 22, 2019, Defendant answered the Complaint. (Dkt. 8).
20
           3. Federal Rule of Civil Procedure 41 provides in relevant part:
21
              (a) Voluntary Dismissal
22

23            (1) By the Plaintiff.
24
              (A) Without a Court Order. Subject to Rules 23(e), 23.1(c), 23.2, and
25                66 and any applicable federal statute, the plaintiff may dismiss an
26                action without a court order by filing:
27
              (i) a notice of dismissal before the opposing party serves either an
28                answer or a motion for summary judgment; or
                                  STIPULATION FOR VOLUNTARY DISMISSAL
                                                   -1
              Case 1:19-cv-00484-RP Document 10 Filed 07/30/19 Page 2 of 3



1          (ii) a stipulation of dismissal signed by all parties who have
2               appeared.
3
           (B) Effect. Unless the notice or stipulation states otherwise, the
4              dismissal is without prejudice. But if the plaintiff previously
               dismissed any federal-or state-court action based on or including
5
               the same claim, a notice of dismissal operates as an adjudication on
6              the merits.
7
     Fed.R.Civ.P. 41, 28 U.S.C. (emphasis added).
8

9       4. Pursuant to Fed.R.Civ.P. 41(a)(1)(A)(ii), the parties respectfully notify the
10
           voluntary dismissal of the Complaint, without prejudice.
11
           WHEREFORE, the parties respectfully request this honorable Court to
12

13   GRANT the instant request for voluntary dismissal of the present case without
14
     prejudice.
15

16

17   Dated: July 30, 2019
18                                         RESPECTFULLY SUBMITTED,
19
     By: /s/Dorothy Butler Lawrence               By:/s/ William Creeger Petit
20   Dorothy Butler Lawrence                      William Creeger Petit
21   28515 Ranch Road 12;                         Kelley Drye & Warren, LLP
     Dripping Springs, TX 78620                   515 Post Oak Blvd., Suite 900
22
     P: (512) 699-5632                            Houston, TX 77027
23   F: (512) 369-3535                            713-355-5000
     E:dorothy@dorothybutlerlawfirm.com           Fax: 713-355-5001
24
     Attorney for Plaintiff                       Email: wpetit@kelleydrye.com
25                                                Attorney for Defendant
26

27

28
                            STIPULATION FOR VOLUNTARY DISMISSAL
                                             -2
              Case 1:19-cv-00484-RP Document 10 Filed 07/30/19 Page 3 of 3



1                              CERTIFICATE OF SERVICE
2
           I hereby certify that on July 30, 2019, a true and correct copy of the
3

4    foregoing STIPULATION FOR VOLUNTARY DISMISSAL was filed with the
5
     Clerk of Court using the CM/ECF system, which will send notification of such
6

7
     filing to all attorneys of record, including:

8    William Creeger Petit
9    Kelley Drye & Warren, LLP
     515 Post Oak Blvd., Suite 900
10
     Houston, TX 77027
11   713-355-5000
     Fax: 713-355-5001
12
     Email: wpetit@kelleydrye.com
13   Attorney for Defendant
14

15                                            By: /s/Dorothy Butler Lawrence
                                              Dorothy Butler Lawrence
16
                                              28515 Ranch Road 12;
17                                            Dripping Springs, TX 78620
18
                                              P: (512) 699-5632
                                              F: (512) 369-3535
19                                            E:dorothy@dorothybutlerlawfirm.com
20                                            Attorney for Plaintiff
21

22

23

24

25

26

27

28
                             STIPULATION FOR VOLUNTARY DISMISSAL
                                              -3
